DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
    
Status of Claims
Claims 1-8 are pending in this application.
Claims 1 is amended.
Claims 1-8 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Publication Number 2008/0289897 A1). 
Regarding claim 1, Williams teaches a vehicle comprising: a first steering driver configured to steer a first wheel pair (Williams: Para. 40; controller controls actuation of the front steering gear for moving the front steering axle so as to turn the front set of steerable wheels); a second steering driver configured to steer a second wheel pair (Williams: Para. 42; rear steering gear is operatively connected to a rear steering axle having a rear set of steerable wheels); a steering configured to receive an instruction steering angle (Williams: Para. 18; torque/position sensor is operable to sense operator applied torque and angular rotation of the steering wheel and to provide steering input signals indicative of the applied torque and angular rotation of the steering wheel); a lock configured to lock the first wheel pair so as to be in a non-steerable locked state (Williams: Para. 21; centering and locking mechanism returns the front set of steerable wheels to the straight ahead position and mechanically locks the front set of steerable wheels in the straight-ahead position); a detector configured to detect a steering detection angle serving as a steering angle of the first wheel pair (Williams: Para. 41; steering angle sensor is operable for sensing a steering angle of the front set of steerable wheels), including, when the first wheel pair is locked by the lock in the non-steerable locked state (Williams: Para. 21; centering and locking mechanism returns the front set of steerable wheels to the straight ahead position and mechanically locks the front set of steerable wheels in the straight-ahead position), a locked steering detection angle serving as the steering angle at which the first wheel pair is locked by the lock in the non-steerable locked state (Williams: Para. 21; centering and locking mechanism returns the front set of steerable wheels to the straight ahead position and mechanically locks the front set of steerable wheels in the straight-ahead position); a first steering controller configured to acquire information on the instruction steering angle of the steering and set a first steering angle based on the instruction steering angle to control the first steering driver in accordance with the first steering angle (Williams: Para. 23; drive mechanism is moved in response to rotation of an input shaft of the front steering gear; turning of the front set of steerable wheels); and a second steering controller configured to acquire the information on the instruction steering angle and set a second steering angle based on the instruction steering angle to control the second steering driver in accordance with the second steering angle (Williams: Para. 45-46; steering angle sensor provides a signal indicative of the steering angle of the rear set of steerable wheels to the controller; controller controls actuation of the rear steering gear for moving the rear steering axle so as to turn the rear set of steerable wheels), wherein upon detection of abnormal steering of the first wheel pair based on a comparison between the first steering angle and the steering detection angle, the first steering controller controls the lock to lock the first wheel pair so as to be in the non-steerable locked state (Williams: Para. 60; controller compares the steering angle of the front set of steerable wheels from step 244 to the desired steering angle determined at step 212 to determine if the front steering gear, upon actuation, operated properly; determines at step 246 that the front steering gear is malfunctioning, the control process  proceeds to step 248 and shuts down the front steering gear; when the front steering gear is shutdown, the centering and locking mechanism causes the front set of steerable wheels to return to the straight-ahead position and become locked in the straight-ahead position), and while the first wheel pair is in the non-steerable locked state based on the detection of the abnormal steering of the first wheel pair (Williams: Para. 60; controller determines at step 246 that the front steering gear is malfunctioning, the control process proceeds to step 248 and shuts down the front steering gear; centering and locking mechanism causes the front set of steerable wheels to return to the straight-ahead position and become locked in the straight-ahead position),
Williams doesn’t explicitly teach the second steering controller corrects the second steering angle to a second corrected steering angle according to the locked steering detection angle.
However, Williams is deemed to disclose an equivalent teaching. Williams includes a controller than shuts down the front steering gear when it is determined that the font steering gear is malfunctioning (Williams: Para. 6), where the front steerable wheels are returned and locked at a straight ahead position (Williams: Para. 21). When the front steering gear is shutdown, the system actuates the other steering system in response to the steering input signal (Williams: Para. 7). When the front wheels are locked, the rear steering gear is used to steer the vehicle in response to the steering input signal. Therefore the rear steering system has a rear steering angle that is changed based on the front steering system being locked.
It would have been obvious to one of ordinary skill as of the effective filing date to use a corrected steering angle for the second steering system when the first steering system is locked in order to control a vehicle steering when either the front or rear steering system malfunctions (Williams; Para. 6-7).
In the following limitation, Williams teaches controls the second steering driver in accordance with the second corrected steering angle (Williams: Para. 45; controller controls actuation of the rear steering gear for moving the rear steering axle so as to turn the rear set of steerable wheels).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Publication Number 2008/0289897 A1) in view of Takashi et al. (Foreign Reference JP 2003072582A). 
Regarding claim 2, Williams teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Williams: Para. 40; controller controls actuation of the front steering gear for moving the front steering axle so as to turn the front set of steerable wheels) the first steering-angle information serving as information on the first steering angle set in advance (Williams: Para. 23; drive mechanism is moved in response to rotation of an input shaft of the front steering gear; turning of the front set of steerable wheels), and the second steering controller sets the second steering angle on the basis of second steering-angle information to control the second steering driver (Williams: Para. 42; rear steering gear is operatively connected to a rear steering axle having a rear set of steerable wheels).
Williams doesn’t explicitly teach the second steering-angle information serving as information on the second steering angle set in advance and differing from the first steering-angle information. 
However Takashi, in the same field of endeavor, teaches the second steering-angle information serving as information on the second steering angle set in advance and differing from the first steering-angle information. 
Takashi includes a rear wheel steering angle calculation means that determines the rear wheel steering angle based on the front wheel steering angle, displacement of a lever, vehicle speed, and a gain factor (Takashi: Para. 0015). Takashi teaches setting the front steering angle in advance, then calculating a rear wheel steering angle based on the front steering angle but different due to the influence of the vehicle speed and gain, which is claimed in the application’s third claim. It would be an obvious and predictable variation to set the rear wheel steering angle, and then calculating the front wheel steering angle based on the rear wheel steering angle, the vehicle speed, and a gain factor (MPEP 2141.I).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008).
Regarding claim 3, Williams teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Williams: Para. 23; drive mechanism is moved in response to rotation of an input shaft of the front steering gear; turning of the front set of steerable wheels), the first steering-angle information serving as information on the first steering angle set in advance (Williams: Para. 23; drive mechanism is moved in response to rotation of an input shaft of the front steering gear; turning of the front set of steerable wheels).
Williams doesn’t explicitly teach the second steering controller sets the second steering angle on the basis of the first steering-angle information and a gain of one or less, to control the second steering driver.
However Takashi, in the same field of endeavor, teaches the second steering controller sets the second steering angle on the basis of the first steering-angle information and a gain of one or less, to control the second steering driver (Takashi: Para. 0015; rear wheel steering angle calculation means for determining the rear wheel steering angle based on the front wheel steering angle, the displacement amount of the lever and the vehicle speed).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008).
Regarding claim 4, Williams teaches the vehicle according to claim 2, wherein the first wheel steering controller sets the first steering angle on the basis of the first steering-angle information, to control the first steering driver, the first steering-angle information being associated with a speed of the vehicle (Williams: Para. 51; controller performs a known algorithm to determine a desired vehicle steer; controller is responsive to the steering input from step 204, the vehicle speed from step 206, and the current steering angles of the front and rear sets of steerable wheels).
Regarding claim 6, Williams teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Williams: Para. 40, 42; controller controls actuation of the front steering gear for moving the front steering axle so as to turn the front set of steerable wheels; rear steering gear is operatively connected to a rear steering axle having a rear set of steerable wheels).
Williams doesn’t explicitly teach the second steering controller varies a rate of change in the second steering angle relative to the steering angle in accordance with a degree of the first steering angle.
However Takashi, in the same field of endeavor, teaches the second steering controller varies a rate of change in the second steering angle relative to the steering angle in accordance with a degree of the first steering angle (Takashi: Para. 0008; steering amount of the rear wheel may be configured to be proportional to the operation amount of the first steering means; the steering amount of the rear wheel may be determined based on a vehicle speed characteristic that decreases with an increase in the vehicle speed).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Publication Number 2008/0289897 A1) in view of Deguchi et al. (US Publication Number 2002/0038171 A1) and in further view of Takashi et al. (Foreign Reference JP 2003072582A). 
Regarding claim 5, Williams teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Williams: Para. 40, 42; controller controls actuation of the front steering gear for moving the front steering axle so as to turn the front set of steerable wheels; rear steering gear is operatively connected to a rear steering axle having a rear set of steerable wheels).
Williams doesn’t explicitly teach the first steering driver is steerable of the first wheel pair up to a first maximum steering angle.
However Deguchi, in the same field of endeavor, teaches the first steering driver is steerable of the first wheel pair up to a first maximum steering angle (Deguchi: Para. 0049; the target front steering angle calculating unit 105 limits the absolute value of the target steering angles for the front of the advancing vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049). 
In the following limitation, Williams and Deguchi don’t explicitly teach the second steering driver is steerable of the second wheel pair up to a second maximum steering angle, the second maximum steering angle being equal to or larger than a half of the first maximum steering angle.
However Takashi, in the same field on endeavor, teaches the second steering driver is steerable of the second wheel pair up to a second maximum steering angle, the second maximum steering angle being equal to or larger than a half of the first maximum steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) into Deguchi’s angle limiting mode (Deguchi: Para. 0049) and Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Publication Number 2008/0289897 A1) in view of Takashi et al. (Foreign Reference JP 2003072582A) and in further view of Deguchi et al. (US Publication Number 2002/0038171 A1). 
Regarding claim 7, Williams and Takashi don’t explicitly teach wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver.
However Deguchi, in the same field of endeavor, teaches wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver (Deguchi: Para. 0076-0077; a limit is imposed on the front left wheel steering angle; if the absolute values of Sfl* and Sfr* calculated through formula (1) exceed .alpha., the target steering angles for the rear wheels are corrected).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) and Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Publication Number 2008/0289897 A1) in view of Cole (US Publication Number 2002/0140198 A1) and Deguchi et al. (US Publication Number 2002/0038171 A1) and in further view of Takashi et al. (Foreign Reference JP 2003072582A). 
Regarding claim 8, Williams doesn’t explicitly teach wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
However Cole, in the same field of endeavor, teaches wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
Cole includes a half the maximum steering angle limit for the rear wheel compared to the front wheel angle at high speeds (Cole: Para. 0028). It is valid to prevent steering angle for wheels when at high speeds because even the smallest angle could lead to a lane deviation that could cause a collision or run the vehicle off the road. Setting a lower steering limit to one half of the concurrent steering angle limit is obvious as the vehicle's speed increases.
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Cole’s half the angle limit as the new maximum (Cole: Para. 0028) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order to limit the rear wheel steering to a maximum of one half of the concurrent steering angles of the front wheels preventing vertical deflection during a lane change at high speed (Cole: Para. 0028).
In the following limitation, Williams and Cole don’t explicitly teach the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable.
However Deguchi, in the same field of endeavor, teaches the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable (Deguchi: Para. 0049; the target front steering angle calculating unit limits the absolute value of the target steering angles for the front of the advancing vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) and Cole’s half the angle limit as the new maximum (Cole: Para. 0028) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049). 
In the following limitation, Williams, Cole and Deguchi don’t explicitly teach the second steering driver steers the second wheel pair at the second steering angle of the same degree as the first steering angle.
However Takashi, in the same field of endeavor, teaches the second steering driver steers the second wheel pair at the second steering angle of the same degree as the first steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) and Cole’s half the angle limit as the new maximum (Cole: Para. 0028) into Williams’ control of steering through the steering gear that is not in a malfunction state (Williams: Para. 6-7) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049).

Response to Arguments
Applicant’s arguments, filed on 15 July 2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 					/ADAM D TISSOT/                                                                                      Primary Examiner, Art Unit 3663